UNITED STATES DISTRICT COURT) $. 0iSTRICT COURT,
EASTERN DISTRICT OF WISCONSIN'S TERN DISTRICT:

 

2020 NOV 10 P 2 18
CLERK OF COURT
Plaintiff,

v. Case No. 20-CR- 20 -fR-2 1 d4

[18 U.S.C. §§ 922(g)(1),

924(a)(2), & 924(c);
FABIAN JOHNSON, 21 U.S.C. §§ 841(a)(1) &

841(b)(1)(C)]

UNITED STATES OF AMERICA,

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
1. On or about February 4, 2020, in the State and Eastern District of

Wisconsin,

FABIAN JOHNSON,

knowing he previously had been convicted of a crime punishable by imprisonment
for a term exceeding one year, knowingly possessed a firearm that, prior to his
possession of it, had been transported in interstate commerce, the possession of
which was therefore in and affecting commerce.

2. The firearm is more fully described as a Smith and Wesson, model
SD4OVE, .40 caliber pistol, bearing serial number FBA4542.

All in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

Case 2:20-cr-00214-JPS Filed 11/10/20 Page 1of3 Document 1
 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:
On or about February 4, 2020, in the State and Eastern District of Wisconsin,
FABIAN JOHNSON

knowingly and intentionally possessed with intent to distribute a mixture and
substance containing a detectable amount of cocaine base in the form of “crack”
cocaine, a Schedule II controlled substance; a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and fentanyl, a
Schedule II controlled substance; and a mixture and substance containing
marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).

Case 2:20-cr-00214-JPS Filed 11/10/20 Page 2 of 3 Document 1
 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about February 4, 2020, in the State and Eastern District of
Wisconsin,

FABIAN JOHNSON

knowingly possessed a firearm in furtherance of the drug trafficking offense charged
in Count Two of this Indictment.

2. The firearm is more fully described as a Smith and Wesson, model
SD40VE, .40 caliber pistol, bearing serial number FBA4542.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)@.

A TRUE BILL:

        

 

FOREPERSON
Date: ufo vee

AM

MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00214-JPS Filed 11/10/20 Page 3 o0f3 Document 1
